Order entered October 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00133-CV

                          SKY CAPITAL GROUP, LTD, Appellant

                                                V.

                                BOMBARDIER, INC., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-08-02249

                                            ORDER
       Before the Court is appellee’s October 21, 2013 unopposed third motion for extension of

time to file brief. The Court GRANTS the motion and ORDERS appellee to file its brief by

December 4, 2013. Appellee is cautioned that failure to file the brief by December 4th will

result in the appeal being submitted without appellee’s brief.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE